 



 

Exhibit 10.1
TERRA CAPITAL, INC.
$330,000,000 7% Senior Notes Due 2017
REGISTRATION RIGHTS AGREEMENT
New York, New York
February 2, 2007
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
          Terra Capital, Inc., a corporation organized under the laws of the
state of Delaware (the “Company”), proposes to issue and sell to you (the
“Initial Purchaser”) its 7% Senior Notes Due 2017 (the “Notes”) upon the terms
set forth in a purchase agreement of even date herewith (the “Purchase
Agreement”) relating to the initial placement of the Notes (the “Initial
Placement”). The Notes are to be issued under an indenture (the “Indenture”), to
be dated as of February 2, 2007, among the Company, Terra Industries Inc., a
Maryland corporation (“Parent”), as guarantor, the other guarantors listed on
the signature pages hereof (together with Parent, the “Guarantors” and, together
with the Company, the “Issuers”) and U.S. Bank National Association, as trustee
(the “Trustee”). The Notes will have the benefit of the guarantees (the
“Guarantees” and, together with the Notes, the “Securities”) provided for in the
Indenture and the Security Documents (as defined in the Indenture). To induce
the Initial Purchaser to enter into the Purchase Agreement and to satisfy a
condition of your obligations thereunder, the Issuers agree with you for your
benefit and the benefit of the holders from time to time of the Securities and
New Securities (including the Initial Purchaser) (each a “Holder” and, together,
the “Holders”), as follows:
      1.    Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following capitalized defined terms shall have the following
meanings:
          “Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
          “Affiliate” of any specified Person shall mean any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition, “control”
of a Person shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person



--------------------------------------------------------------------------------



 



-2-

whether by contract or otherwise; and the terms “controlling” and “controlled”
shall have meanings correlative to the foregoing.
          “Broker-Dealer” shall mean any broker or dealer registered as such
under the Exchange Act.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
          “Citigroup” shall mean Citigroup Global Markets Inc.
          “Commission” shall mean the Securities and Exchange Commission.
          “ Exchange Act ” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “ Exchange Offer Registration Period ” shall mean the 180 day period
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement.
          “Exchange Offer Registration Statement” shall mean a registration
statement of the Issuers on an appropriate form under the Act with respect to
the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments thereto, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
          “Exchanging Dealer” shall mean any Holder (which may include any
Initial Purchaser) that is a Broker-Dealer and elects to exchange for New
Securities any Securities that it acquired for its own account as a result of
market-making activities or other trading activities (but not directly from any
Issuer or any Affiliate of any Issuer ) for New Securities.
          “Final Memorandum” shall have the meaning set forth in the Purchase
Agreement.
          “Guarantees” shall have the meaning set forth in the preamble hereto.
          “Guarantors” shall have the meaning set forth in the preamble hereto.
          “Holder” shall have the meaning set forth in the preamble hereto.
          “Indenture” shall have the meaning set forth in the preamble hereto.



--------------------------------------------------------------------------------



 



-3-

          “Initial Placement” shall have the meaning set forth in the preamble
hereto.
          “Initial Purchaser” shall have the meaning set forth in the preamble
hereto.
          “Issuers” shall have the meaning set forth in the preamble hereto.
          “Losses” shall have the meaning set forth in Section 6(d) hereof.
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount of Securities and New Securities registered under a
Registration Statement.
          “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering.
          “New Securities” shall mean debt securities of the Issuers identical
in all material respects to the Securities (except that the liquidated damages
provisions and the transfer restrictions shall be modified or eliminated, as
appropriate) and to be issued under the Indenture or the New Securities
Indenture.
          “New Securities Indenture” shall mean an indenture among the Issuers
and the New Securities Trustee, identical in all material respects to the
Indenture (except that liquidated damages provisions will be modified or
eliminated, as appropriate).
          “New Securities Trustee” shall mean a bank or trust company reasonably
satisfactory to the Initial Purchaser, as trustee with respect to the New
Securities under the New Securities Indenture.
          “Notes” shall have the meaning set forth in the preamble hereto.
          “Parent” shall have the meaning set forth in the preamble hereto.
          “Person” shall mean an individual, partnership, corporation, trust or
unincorporated organization, or a government agency or a political subdivision
thereof.
          “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto and all
material incorporated by reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.



--------------------------------------------------------------------------------



 



-4-

          “Registered Exchange Offer” shall mean the proposed offer of the
Issuers to issue and deliver to the Holders of the Securities that are not
prohibited by any law or policy of the Commission from participating in such
offer, in exchange for the Securities, a like aggregate principal amount of the
New Securities.
          “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Securities or
the New Securities pursuant to the provisions of this Agreement, any amendments
and supplements to such registration statement, including post-effective
amendments (in each case including the Prospectus contained therein), all
exhibits thereto and all material incorporated by reference therein.
          “Securities” shall have the meaning set forth in the preamble hereto.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
          “Shelf Registration Period” shall have the meaning set forth in
Section 3(c) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Issuers pursuant to the provisions of Section 3 hereof which
covers some or all of the Securities or New Securities, as applicable, on an
appropriate form under Rule 415 under the Act, or any similar rule that may be
adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
          “Trustee” shall have the meaning set forth in the preamble hereto.
          “underwriter” shall mean any underwriter of Securities or New
Securities in connection with an offering thereof under a Shelf Registration
Statement.
          2. Registered Exchange Offer. (a) The Issuers shall prepare and, not
later than 90 days following the date of the original issuance of the Securities
(or if such 90th day is not a Business Day, the next succeeding Business Day),
shall file with the Commission the Exchange Offer Registration Statement with
respect to the Registered Exchange Offer. The Issuers shall use their reasonable
best efforts to cause the Exchange Offer Registration Statement to become
effective under the Act within 120 days of the date of the original issuance of
the Securities (or if such 120th day is not a Business Day, the next succeeding
Business Day).
          (b) Upon the effectiveness of the Exchange Offer Registration
Statement, the Issuers shall promptly commence the Registered Exchange Offer and
shall use their reasonable best efforts to issue the New Securities within
150 days of the date of original issuance



--------------------------------------------------------------------------------



 



-5-

of the Securities (or if such 150th day is not a Business Day, the next
succeeding Business Day), it being the objective of such Registered Exchange
Offer to enable each Holder electing to exchange Securities for New Securities
(assuming that such Holder is not an Affiliate of any Issuers, acquires the New
Securities in the ordinary course of such Holder’s business, has no arrangements
with any Person to participate in the distribution of the New Securities and is
not prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer) to trade such New Securities from and after their
receipt without any limitations or restrictions under the Act and without
material restrictions under the securities laws of a substantial proportion of
the several states of the United States.
          (c) In connection with the Registered Exchange Offer, the Issuers
shall:
          (i) mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;
          (ii) keep the Registered Exchange Offer open for not less than 20
Business Days after the date notice thereof is mailed to the Holders (or, in
each case, longer if required by applicable law);
          (iii) use their reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented and amended as
required under the Act in order to ensure that it is available for sales of New
Securities by Exchanging Dealers during the Exchange Offer Registration Period;
          (iv) utilize the services of a depositary for the Registered Exchange
Offer with an address in the Borough of Manhattan in New York City, which may be
the Trustee, the New Securities Trustee or an Affiliate of either of them;
          (v) permit Holders to withdraw tendered Securities at any time prior
to the close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;
          (vi) if requested by the Commission, prior to effectiveness of the
Exchange Offer Registration Statement, provide a supplemental letter to the
Commission (A) stating that the Issuers are conducting the Registered Exchange
Offer in reliance on the position of the Commission in Exxon Capital Holdings
Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc. (pub.
avail. June 5, 1991); and (B) including a representation that the Issuers have
not entered into any arrangement or understanding with any Person to distribute
the New Securities to be received in the Registered Exchange Offer and that, to
the best of the Issuers’ information and belief, each Holder participating in
the Registered Exchange Offer is acquiring the New Securities



--------------------------------------------------------------------------------



 



-6-

in the ordinary course of business and has no arrangement or understanding with
any Person to participate in the distribution of the New Securities; and
          (vii) comply in all respects with all applicable laws.
          (d) As soon as practicable after the close of the Registered Exchange
Offer, the Issuers shall:
          (i) accept for exchange all Securities tendered and not validly
withdrawn pursuant to the Registered Exchange Offer;
          (ii) deliver to the Trustee for cancellation in accordance with
Section 4(s) all Securities so accepted for exchange; and
          (iii) use its reasonable best efforts to cause the New Securities
Trustee promptly to authenticate and deliver to each Holder of Securities a
principal amount of New Securities equal to the principal amount of the
Securities of such Holder so accepted for exchange.
          (e) Each Holder is hereby deemed to acknowledge and agree that any
Broker-Dealer and any such Holder using the Registered Exchange Offer to
participate in a distribution of the New Securities (x) could not under
Commission policy as in effect on the date of this Agreement rely on the
position of the Commission in Morgan Stanley and Co., Inc. (pub. avail. June 5,
1991) and Exxon Capital Holdings Corporation (pub. avail. May 13, 1988), as
interpreted in the Commission’s letter to Shearman & Sterling dated July 2, 1993
and similar no-action letters; and (y) must comply with the registration and
prospectus delivery requirements of the Act in connection with any secondary
resale transaction which must be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K under the Act if the resales are of New
Securities obtained by such Holder in exchange for Securities acquired by such
Holder directly from any Issuer or one of its Affiliates. Accordingly, each
Holder participating in the Registered Exchange Offer shall be required to
represent to the Issuers that, at the time of the consummation of the Registered
Exchange Offer:
          (i) any New Securities received by such Holder will be acquired in the
ordinary course of business;
          (ii) such Holder will have no arrangement or understanding with any
Person to participate in the distribution of the Securities or the New
Securities within the meaning of the Act; and
          (iii) such Holder is not an Affiliate of any Issuer.



--------------------------------------------------------------------------------



 



-7-

          (f) If any Initial Purchaser determines that it is not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of an unsold allotment, at the request of
such Initial Purchaser, the Issuers shall issue and deliver to such Initial
Purchaser or the Person purchasing New Securities registered under a Shelf
Registration Statement as contemplated by Section 3 hereof from such Initial
Purchaser, in exchange for such Securities, a like principal amount of New
Securities. The Issuers shall use their reasonable best efforts to cause the
CUSIP Service Bureau to issue the same CUSIP number for such New Securities as
for New Securities issued pursuant to the Registered Exchange Offer.
          3. Shelf Registration. (a) If (i) due to any change in law or
applicable interpretations thereof by the Commission’s staff, the Issuers
determine upon advice of their outside counsel that they are not permitted to
effect the Registered Exchange Offer as contemplated by Section 2 hereof;
(ii) for any other reason the Registered Exchange Offer is not consummated
within 150 days of the date hereof; (iii) any Initial Purchaser so requests in
writing with respect to Securities that are not eligible to be exchanged for New
Securities in the Registered Exchange Offer and that are held by it following
consummation of the Registered Exchange Offer; (iv) any Holder (other than an
Initial Purchaser) notifies the Issuers in writing that it is not eligible to
participate in the Registered Exchange Offer; or (v) in the case of any Initial
Purchaser that participates in the Registered Exchange Offer or acquires New
Securities pursuant to Section 2(f) hereof, such Initial Purchaser does not
receive freely tradeable New Securities in exchange for Securities constituting
any portion of an unsold allotment (it being understood that (x) the requirement
that an Initial Purchaser deliver a Prospectus containing the information
required by Item 507 or 508 of Regulation S-K under the Act in connection with
sales of New Securities acquired in exchange for such Securities shall not
result in such New Securities being not “freely tradeable”; and (y) the
requirement that an Exchanging Dealer deliver a Prospectus in connection with
sales of New Securities acquired in the Registered Exchange Offer in exchange
for Securities acquired as a result of market-making activities or other trading
activities shall not result in such New Securities being not “freely
tradeable”), the Issuers shall effect a Shelf Registration Statement in
accordance with subsection (b) below; provided, however that the Issuers shall
only be required to register Securities under the Shelf Registration Statement
for persons who have identified themselves to the Issuers as Holders thereof.
          If in the judgment of the Company’s Board of Directors exercised
reasonably and in good faith the use of the Shelf Registration Statement and the
disclosure required to be made therein would materially interfere with a valid
business purpose of the Issuers, the Company may deliver a notice to such effect
to the Holders, and upon receipt of such notice, the Holders shall cease
distribution of the Securities or New Securities under a Shelf Registration
Statement for the period of time (the “Shelf Delay Period”) set forth in such
notice (which shall not be greater than 60 days). Notwithstanding the foregoing,
there shall not be more than one Shelf Delay Period declared in any one calendar
year. The Company shall use



--------------------------------------------------------------------------------



 



-8-

its reasonable efforts to minimize the length of any Shelf Delay Period and
shall promptly notify the Holders upon the termination thereof.
          (b) The Issuers shall as promptly as practicable (but in no event more
than 30 days after so required or requested pursuant to this Section 3) file
with the Commission and thereafter shall use their reasonable best efforts to
cause to be declared effective under the Act within 60 days after so required or
requested pursuant to this Section 3 a Shelf Registration Statement relating to
the offer and sale of the Securities or the New Securities, as applicable, by
the Holders thereof from time to time in accordance with the methods of
distribution elected by such Holders and set forth in such Shelf Registration
Statement; provided, however, that nothing in this Section 3(b) shall require
the filing of a Shelf Registration Statement prior to the deadline for filing
the Exchange Offer Registration Statement set forth in Section 2(a); provided,
further, that no Holder (other than an Initial Purchaser) shall be entitled to
have the Securities held by it covered by such Shelf Registration Statement
unless such Holder agrees in writing to be bound by all of the provisions of
this Agreement applicable to such Holder; and provided, further, that with
respect to New Securities received by an Initial Purchaser in exchange for
Securities constituting any portion of an unsold allotment, the Issuers may, if
permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the Exchange Offer Registration Statement containing
the information required by Item 507 or 508 of Regulation S-K, as applicable, in
satisfaction of their obligations under this subsection with respect thereto,
and any such Exchange Offer Registration Statement, as so amended, shall be
referred to herein as, and governed by the provisions herein applicable to, a
Shelf Registration Statement.
          (c) The Issuers shall use their reasonable best efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period of two years from the date of the initial sale
of the Notes or such shorter period that will terminate when all the Securities
or New Securities, as applicable, covered by the Shelf Registration Statement
have been sold pursuant to the Shelf Registration Statement (in any such case,
such period being called the “Shelf Registration Period”). The Issuers shall not
be obligated to amend or supplement such Shelf Registration Statement more than
once per calendar quarter to reflect additional Holders. The Issuers shall be
deemed not to have used their reasonable best efforts to keep the Shelf
Registration Statement effective during the requisite period if any of them
voluntarily takes any action that would result in Holders of Securities or New
Securities covered thereby not being able to offer and sell such Securities or
New Securities during that period, unless (A) such action is required by
applicable law or (B) such action is taken by such Issuer in good faith and for
valid business reasons (not including avoidance of such Issuer’s obligations
hereunder), including the acquisition or divestiture of assets, so long as the
Issuers promptly thereafter comply with the requirements of Section 4(k) hereof,
if applicable.



--------------------------------------------------------------------------------



 



-9-

          (d) The Issuers shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the Act and
the rules and regulations of the Commission; and (ii) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
          4. Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply:
          (a) The Issuers shall:
          (i) furnish to you, not less than five Business Days prior to the
filing thereof with the Commission, a copy of the Exchange Offer Registration
Statement or the Shelf Registration Statement, as the case may be, and each
amendment thereto and each amendment or supplement, if any, to the Prospectus
included therein (including all documents incorporated by reference therein
after the initial filing) and shall use their reasonable best efforts to reflect
in each such document, when so filed with the Commission, such comments as you
reasonably propose;
          (ii) if permitted by the SEC, include the information set forth in
Annex A hereto on the facing page of the Exchange Offer Registration Statement,
in Annex B hereto in the forepart of the Exchange Offer Registration Statement
in a section setting forth details of the Exchange Offer, in Annex C hereto in
the underwriting or plan of distribution section of the Prospectus contained in
the Exchange Offer Registration Statement, and in Annex D hereto in the letter
of transmittal delivered pursuant to the Registered Exchange Offer;
          (iii) if requested by an Initial Purchaser, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and
          (iv) in the case of the Shelf Registration Statement, include the
names of the Holders that propose to sell Securities or New Securities pursuant
to the Shelf Registration Statement as selling security holders.
          (b) The Issuers shall ensure that:
          (i) any Registration Statement, any amendment thereto, any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Act and the rules and regulations thereunder; and

 



--------------------------------------------------------------------------------



 



 -10-
          (ii) any Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
          (c) The Issuers shall advise you, the Holders of Securities or New
Securities covered by any Shelf Registration Statement and any Exchanging Dealer
under any Exchange Offer Registration Statement that has provided in writing to
the Issuers a telephone or facsimile number and address for notices, and, if
requested by you or any such Holder or Exchanging Dealer, shall confirm such
advice in writing (which notice pursuant to clauses (ii)-(v) of this Section
4(c) shall be accompanied by an instruction to suspend the use of the Prospectus
until the Issuers shall have remedied the basis for such suspension):
          (i) when a Registration Statement or any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;
          (ii) of any request by the Commission for any amendment or supplement
to the Registration Statement or the Prospectus or for additional information;
          (iii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose;
          (iv) of the receipt by any Issuer of any notification with respect to
the suspension of the qualification of the securities included therein for sale
in any jurisdiction or the initiation of any proceeding for such purpose; and
          (v) of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading.
          (d) The Issuers shall use their reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement or the qualification of the securities included therein for sale in
any jurisdiction at the earliest possible time.
          (e) The Issuers shall furnish to each Holder of Securities or New
Securities covered by any Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated

 



--------------------------------------------------------------------------------



 



 -11-
therein by reference, and, if the Holder so requests in writing, all exhibits
thereto (including exhibits incorporated by reference therein).
          (f) The Issuers shall, during the Shelf Registration Period, deliver
to each Holder of Securities or New Securities covered by any Shelf Registration
Statement, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) included in such Shelf Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request. The
Issuers consent to the use in accordance with the terms of this Agreement of the
Prospectus or any amendment or supplement thereto by each of the selling Holders
of securities in connection with the offering and sale of the securities covered
by the Prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.
          (g) The Issuers shall furnish to each Exchanging Dealer which so
requests, without charge, at least one copy of the Exchange Offer Registration
Statement and any post-effective amendment thereto, including all material
incorporated by reference therein, and, if the Exchanging Dealer so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).
          (h) The Issuers shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other Person required to deliver a Prospectus during
the Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such Person may reasonably request. The
Issuers consent to the use of the Prospectus or any amendment or supplement
thereto by any Initial Purchaser, any Exchanging Dealer and any such other
Person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.
          (i) Prior to the Registered Exchange Offer or any other offering of
Securities or New Securities pursuant to any Registration Statement, the Issuers
shall arrange, if necessary, for the qualification of the Securities or the New
Securities for sale under the laws of such U.S. jurisdictions as any Holder
shall reasonably request and will maintain such qualification in effect so long
as required; provided that in no event shall any Issuer be obligated to qualify
to do business in any jurisdiction where it is not then so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the Initial Placement, the Registered Exchange Offer or any
offering pursuant to a Shelf Registration Statement, in any such jurisdiction
where it is not then so subject.
          (j) The Issuers shall cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing New Securities or
Securities to be issued

 



--------------------------------------------------------------------------------



 



 -12-
or sold pursuant to any Registration Statement free of any restrictive legends
and in such denominations and registered in such names as Holders may reasonably
request.
          (k) Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above, the Issuers shall (unless they shall have invoked a
Shelf Delay Period with respect to such occurrence) promptly prepare a
post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered, the Prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. In such circumstances, the period of
effectiveness of the Exchange Offer Registration Statement provided for in
Section 2 and the Shelf Registration Statement provided for in Section 3(b)
shall each be extended by the number of days from and including the date of the
giving of a notice of suspension pursuant to Section 4(c) to and including the
date when the Initial Purchaser, the Holders and any known Exchanging Dealer
shall have received such amended or supplemented Prospectus pursuant to this
Section 4.
          (l) Not later than the effective date of any Registration Statement,
the Issuers shall provide a CUSIP number for the Securities or the New
Securities, as the case may be, registered under such Registration Statement and
provide the Trustee with printed certificates for such Securities or New
Securities, in a form eligible for deposit with The Depository Trust Company.
          (m) The Issuers shall comply with all applicable rules and regulations
of the Commission and shall make generally available to their security holders
as soon as practicable after the effective date of the applicable Registration
Statement an earnings statement satisfying the provisions of Section 11(a) of
the Act and Rule 158 thereunder.
          (n) The Issuers shall cause the Indenture or the New Securities
Indenture, as the case may be, to be qualified under the Trust Indenture Act in
a timely manner.
          (o) The Issuers may require each Holder of securities to be sold
pursuant to any Shelf Registration Statement to furnish to the Issuers such
information regarding the Holder and the distribution of such securities as the
Issuers may from time to time reasonably require for inclusion in such
Registration Statement. The Issuers may exclude from such Shelf Registration
Statement the Securities or New Securities of any Holder that unreasonably fails
to furnish such information within a reasonable time after receiving such
request.
          (p) In the case of any Shelf Registration Statement, the Issuers shall
enter into such agreements (including if requested by the Holders of a majority
in principal amount of the Securities, an underwriting agreement in customary
form) and take all other appropriate actions in order to expedite or facilitate
the registration or the disposition of the Securities or New Securities and in
connection therewith, if an underwriting agreement is entered into,

 



--------------------------------------------------------------------------------



 



 -13-
cause the same to contain indemnification provisions and procedures no less
favorable than those set forth in Section 6 (or such other provisions and
procedures acceptable to the Majority Holders and the Managing Underwriters, if
any, with respect to all parties to be indemnified pursuant to Section 6).
          (q) In the case of any underwritten Shelf Registration Statement, the
Issuers shall:
          (i) make reasonably available for inspection by the Holders of
Securities or New Securities to be registered thereunder, any underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Issuers and their subsidiaries;
          (ii) cause the officers, directors and employees of any Issuer to
supply all relevant information reasonably requested by the Holders or any such
underwriter, attorney, accountant or agent in connection with any such Shelf
Registration Statement as is customary for similar due diligence examinations;
provided, however, that any information that is designated in writing by any
Issuer, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by the Holders or any such underwriter,
attorney, accountant or agent, unless such disclosure is made in connection with
a court proceeding or required by law, or such information becomes available to
the public generally or through a third party without an accompanying obligation
of confidentiality;
          (iii) make such representations and warranties to the Holders of
Securities or New Securities registered thereunder and the underwriters, if any,
in form, substance and scope as are customarily made by issuers to underwriters
in primary underwritten offerings and covering matters including, but not
limited to, those set forth in the Purchase Agreement;
          (iv) obtain opinions of counsel to the Issuers and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
          (v) obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of Parent (and, if necessary, any other
independent certified public accountants of any Issuer or any subsidiary of any
Issuer or of any business acquired by any Issuer for which financial statements
and financial data are,

 



--------------------------------------------------------------------------------



 



 -14-
or are required to be, included in the Registration Statement), addressed to
each selling Holder registered thereunder and the underwriters, if any, in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with primary underwritten offerings; and
          (vi) deliver such documents and certificates as may be reasonably
requested by the Majority Holders and the Managing Underwriters, if any,
including those to evidence compliance with Section 4(k) and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Issuers.
The actions set forth in clauses (iii), (iv), (v) and (vi) of this Section 4(q)
shall be performed at (A) the effectiveness of such Registration Statement and
each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.
          (r) In the case of any Exchange Offer Registration Statement, the
Issuers shall, upon reasonable request by the Initial Purchaser:
          (i) make reasonably available for inspection by the Initial Purchaser,
and any attorney, accountant or other agent retained by the Initial Purchaser,
all relevant financial and other records, pertinent corporate documents and
properties of the Issuers and their subsidiaries;
          (ii) cause the officers, directors and employees of any Issuer to
supply all relevant information reasonably requested by any Initial Purchaser or
any such attorney, accountant or agent in connection with any such Registration
Statement as is customary for similar due diligence examinations; provided,
however, that any information that is designated in writing by any Issuer, in
good faith, as confidential at the time of delivery of such information shall be
kept confidential by such Initial Purchaser or any such attorney, accountant or
agent, unless such disclosure is made in connection with a court proceeding or
required by law, or such information becomes available to the public generally
or through a third party without an accompanying obligation of confidentiality;
          (iii) make such representations and warranties to the Initial
Purchaser, in form, substance and scope as are customarily made by issuers to
underwriters in primary underwritten offerings and covering matters including,
but not limited to, those set forth in the Purchase Agreement;
          (iv) obtain opinions of counsel to the Issuers and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Initial Purchaser and their counsel), addressed to the
Initial Purchaser,

 



--------------------------------------------------------------------------------



 



 -15-
covering such matters as are customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
the Initial Purchaser or their counsel;
          (v) obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of Parent (and, if necessary, any other
independent certified public accountants of any Issuer or any subsidiary of any
Issuer or of any business acquired by any Issuer for which financial statements
and financial data are, or are required to be, included in the Registration
Statement), addressed to the Initial Purchaser, in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with primary underwritten offerings, or if requested by the Initial Purchaser or
their counsel in lieu of a “cold comfort” letter, an agreed-upon procedures
letter under Statement on Auditing Standards No. 35, covering matters requested
by the Initial Purchaser or their counsel; and
          (vi) deliver such documents and certificates as may be reasonably
requested by the Initial Purchaser or their counsel, including those to evidence
compliance with Section 4(k) and with conditions customarily contained in
underwriting agreements.
The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section 4(r) shall be performed at the close of the Registered Exchange Offer
and the effective date of any post-effective amendment to the Exchange Offer
Registration Statement.
          (s) If a Registered Exchange Offer is to be consummated, upon delivery
of the Securities by Holders to the Issuers (or to such other Person as directed
by the Issuers) in exchange for the New Securities, the Issuers shall mark, or
caused to be marked, on the Securities so exchanged that such Securities are
being canceled in exchange for the New Securities. In no event shall the
Securities be marked as paid or otherwise satisfied.
          (t) The Issuers will use their reasonable best efforts (i) if the
Securities have been rated prior to the initial sale of such Securities, to
confirm such ratings will apply to the Securities or the New Securities, as the
case may be, covered by a Registration Statement; or (ii) if the Securities were
not previously rated, to cause the Securities or New Securities covered by a
Registration Statement to be rated with at least one nationally recognized
statistical rating agency, if so requested by Majority Holders with respect to
the related Registration Statement or by any Managing Underwriters.
          (u) In the event that any Broker-Dealer shall underwrite any
Securities or New Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Rules and the By-Laws of the National Association of Securities Dealers,
Inc.) thereof, whether as a Holder or as an underwriter, a

 



--------------------------------------------------------------------------------



 



 -16-
placement or sales agent or a broker or dealer in respect thereof, or otherwise,
the Issuers will assist such Broker-Dealer in complying with the requirements of
such Rules.
          (v) The Issuers shall use their reasonable best efforts to take all
other steps necessary to effect the registration of the Securities or the New
Securities, as the case may be, covered by a Registration Statement.
          5. Registration Expenses. The Issuers shall bear all expenses incurred
in connection with the performance of their obligations under Sections 2, 3 and
4 hereof and, in the event of any Shelf Registration Statement, will reimburse
the Holders for the reasonable fees and disbursements of one firm or counsel
designated by the Majority Holders to act as counsel for the Holders in
connection therewith, and, in the case of any Exchange Offer Registration
Statement, will reimburse the Initial Purchaser for the reasonable fees and
disbursements of counsel acting in connection therewith.
          6. Indemnification and Contribution. (a) Each of the Issuers jointly
and severally agrees to indemnify and hold harmless each Holder of Securities or
New Securities, as the case may be, covered by any Registration Statement
(including each Initial Purchaser and, with respect to any Prospectus delivery
as contemplated in Section 4(h) hereof, each Exchanging Dealer), the directors,
officers, employees and agents of each such Holder and each Person who controls
any such Holder within the meaning of either the Act or the Exchange Act against
any and all losses, claims, damages or liabilities, joint or several, to which
they or any of them may become subject under the Act, the Exchange Act or other
Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement as
originally filed or in any amendment thereof, or in the Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading, and jointly and
severally agrees to reimburse each such indemnified party, as incurred, for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Issuers will not be liable in any case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Issuers by or on behalf of any such Holder
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability which the Issuers may otherwise have.
          Each of the Issuers also jointly and severally agrees to indemnify or
contribute as provided in Section 6(d) to Losses of each underwriter of
Securities or New Securities, as the case may be, registered under a Shelf
Registration Statement, their directors, officers, employees

 



--------------------------------------------------------------------------------



 



 -17-
or agents and each Person who controls such underwriter on substantially the
same basis as that of the indemnification of the Initial Purchaser and the
selling Holders provided in this Section 6(a) and shall, if requested by any
Holder, enter into an underwriting agreement reflecting such agreement, as
provided in Section 4(p) hereof.
          (b) Each Holder of securities covered by a Registration Statement
(including each Initial Purchaser and, with respect to any Prospectus delivery
as contemplated in Section 4(h), each Exchanging Dealer) severally and not
jointly agrees to indemnify and hold harmless the Issuers, each of their
respective directors, each of their respective officers who signs such
Registration Statement and each Person who controls any Issuer within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Issuers to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability which any such Holder may otherwise have.
          (c) Promptly after receipt by an indemnified party under this
Section 6 or notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses; and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified

 



--------------------------------------------------------------------------------



 



 -18-
party to employ separate counsel at the expense of the indemnifying party. It is
understood, however, that the Issuers shall, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of only one separate firm of attorneys (in
addition to any local counsel) at any time for all such Initial Purchaser and
controlling persons, which firm shall be designated in writing by Citigroup. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding. An indemnifying party
shall not be liable under this Section 6 to any indemnified party regarding any
settlement or compromise or consent to the entry of any judgment with respect to
any pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 6 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending same) (collectively
“Losses”) to which such indemnified party may be subject in such proportion as
is appropriate to reflect the relative benefits received by such indemnifying
party, on the one hand, and such indemnified party, on the other hand, from the
Initial Placement and the Registration Statement which resulted in such Losses;
provided, however, that in no case shall the Initial Purchaser or any subsequent
Holder of any Security or New Security be responsible, in the aggregate, for any
amount in excess of the purchase discount or commission applicable to such
Security, or in the case of a New Security, applicable to the Security that was
exchangeable into such New Security, as set forth on the cover page of the Final
Memorandum, nor shall any underwriter be responsible for any amount in excess of
the underwriting discount or commission applicable to the securities purchased
by such underwriter under the Registration Statement which resulted in such
Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Issuers shall be
deemed to be equal to the sum of (x) the total net proceeds from the

 



--------------------------------------------------------------------------------



 



 -19-
Initial Placement (before deducting expenses) as set forth on the cover page of
the Final Memorandum and (y) the total amount of liquidated damages which the
Issuers were not required to pay as a result of registering the securities
covered by the Registration Statement which resulted in such Losses. Benefits
received by the Initial Purchaser shall be deemed to be equal to the total
purchase discounts and commissions as set forth on the cover page of the Final
Memorandum, and benefits received by any other Holders shall be deemed to be
equal to the value of receiving Securities or New Securities, as applicable,
registered under the Act. Benefits received by any underwriter shall be deemed
to be equal to the total underwriting discounts and commissions, as set forth on
the cover page of the Prospectus forming a part of the Registration Statement
which resulted in such Losses. Relative fault shall be determined by reference
to, among other things, whether any alleged untrue statement or omission relates
to information provided by the indemnifying party, on the one hand, or by the
indemnified party, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The parties agree that it would not be just
and equitable if contribution were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section, each Person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each Person who controls any Issuer
within the meaning of either the Act or the Exchange Act, each officer of any
Issuer who shall have signed the Registration Statement and each director of any
Issuer shall have the same rights to contribution as the Issuers, subject in
each case to the applicable terms and conditions of this paragraph (d).
          (e) The provisions of this Section 6 will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Issuers or any of the officers, directors or controlling Persons referred to
in this Section 6, and will survive the sale by a Holder of securities covered
by a Registration Statement.
          7. Underwritten Registrations. (a) If any of the Securities or New
Securities, as the case may be, covered by any Shelf Registration Statement are
to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Majority Holders.
          (b) No Person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such Person (i) agrees to sell such
Person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting

 



--------------------------------------------------------------------------------



 



 -20-
agreements and other documents reasonably required under the terms of such
underwriting arrangements.
          8. No Inconsistent Agreements. No Issuer has, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.
          9. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Issuers have obtained the written consent of the
Majority Holders; provided that, with respect to any matter that directly or
indirectly affects the rights of any Initial Purchaser hereunder, the Issuers
shall obtain the written consent of each such Initial Purchaser against which
such amendment, qualification, supplement, waiver or consent is to be effective.
Notwithstanding the foregoing (except the foregoing proviso), a waiver or
consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities or New Securities,
as the case may be, are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders, may be given
by the Majority Holders, determined on the basis of Securities or New
Securities, as the case may be, being sold rather than registered under such
Registration Statement.
          10. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:
     (a) if to a Holder, at the most current address given by such holder to the
Issuers in accordance with the provisions of this Section 10, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture, with a copy in like manner to Citigroup
Inc.;
     (b) if to you, initially at the address set forth in the Purchase
Agreement; and
     (c) if to the Issuers, initially at the address of the Company set forth in
the Purchase Agreement.
          All such notices and communications shall be deemed to have been duly
given when received. The Initial Purchaser or the Issuers by notice to the other
parties may designate additional or different addresses for subsequent notices
or communications.
          11. Successors. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without the need for an

 



--------------------------------------------------------------------------------



 



 -21-
express assignment or any consent by the Issuers thereto, subsequent Holders of
Securities and New Securities. The Issuers hereby agree to extend the benefits
of this Agreement to any Holder of Securities or New Securities, and any such
Holder may specifically enforce the provisions of this Agreement as if an
original party hereto.
          12. Counterparts. This Agreement may be in signed counterparts, each
of which shall an original and all of which together shall constitute one and
the same agreement.
          13. Headings. The headings used herein are for convenience only and
shall not affect the construction hereof.
          14. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York.
          15. Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
          16. Securities Held by the Issuers, etc. Whenever the consent or
approval of Holders of a specified percentage of principal amount of Securities
or New Securities is required hereunder, Securities or New Securities, as
applicable, held by any Issuer or its Affiliates (other than subsequent Holders
of Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this Agreement and your acceptance shall represent a binding agreement between
the Issuers and the Initial Purchaser.

           
Very truly yours,

TERRA CAPITAL, INC.
      By:   /s/ John W. Huey         Name:   John W. Huey        Title:   Vice
President        Guarantors:

BEAUMONT AMMONIA INC.
BEAUMONT HOLDINGS CORPORATION
BMC HOLDINGS INC.
PORT NEAL CORPORATION
TERRA CAPITAL HOLDINGS, INC.
TERRA INDUSTRIES INC.
TERRA INTERNATIONAL, INC.
TERRA INTERNATIONAL (OKLAHOMA) INC.
TERRA METHANOL CORPORATION
TERRA NITROGEN CORPORATION
TERRA REAL ESTATE CORP.
TERRA (U.K.) HOLDINGS INC.
TERRA MISSISSIPPI HOLDINGS CORP.
TERRA MISSISSIPPI NITROGEN, INC.
TERRA HOUSTON AMMONIA, INC.
TERRA NITROGEN GP HOLDINGS, INC.
      By:   /s/ John W. Huey         Name:   John W. Huey        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

 -2-
The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.
CITIGROUP GLOBAL MARKETS INC.

         
By:
  /s/ Aaron Dannenberg    
 
 
 
Name: Aaron Dannenberg    
 
  Title: Director    

 